UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7974


DURAN EUGENE HORSFORD,

                      Plaintiff – Appellant,

          v.

PAMUNKEY REGIONAL JAIL; M. N. WHITE, Major, Deputy
Superintendent, Pamunkey    Regional Jail; WEBEL, Captain,
Internal Affairs, Pamunkey Regional Jail; W. J. FOWLER, Lt.
Food Supervisor, Pamunkey Regional Jail,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00447-JRS)


Submitted:   January 17, 2013              Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Duran Eugene Horsford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Duran    Eugene   Horsford     appeals    the   district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint without

prejudice.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       Horsford v. Pamunkey Reg’l Jail, No. 3:12-cv-

00447-JRS    (E.D.   Va.   Nov.   7,   2012).        We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       2